Citation Nr: 1759789	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for sinusitis, to include as due to herbicide exposure. 

2.	Entitlement to service connection for angiomyolipoma, to include as due to herbicide exposure. 

3.  Entitlement to service connection for left kidney renal calculus, to include as due to herbicide exposure.

4.	Entitlement to service connection for radial sensory neuritis, to include as due to herbicide exposure. 

5.	Entitlement to service connection for right antecubital fossa, claimed as a right elbow disability. 

6.	Entitlement to service connection for pulmonary disease, to include as due to herbicide exposure.  

7.	Entitlement to service connection for seborrheic keratosis, to include as due to herbicide exposure. 

8.	Entitlement to service connection for asthma, to include as due to herbicide exposure. 

9.	Entitlement to service connection for tinnitus.

10.	 Entitlement to service connection for right wrist carpal tunnel syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2015, the Board denied the Veteran's tinnitus, right wrist carpal tunnel, and right antecubital fossa claims and remanded the remaining matters for additional development.  However, in February 2016, the Court of Appeals for Veterans Claims (Court) vacated the Board's denials and remanded the tinnitus, right wrist carpal tunnel, and right antecubital fossa claims for further development.  In October 2016, the Board again remanded the Veteran's claims for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Briefly, the Board notes that its March 2015 decision referred the matter of entitlement to service connection for left wrist carpal tunnel syndrome to the RO for adjudication.  However, it would appear that said referral was made in error, as this claim was denied in a February 2013 rating decision.  See February 2013 codesheet.  Thus, no further action must be taken with regard to this claim at this time.

However, in March 2015 the Board also referred the issue of whether there was clear and unmistakable evidence in the RO's decision to award service connection for major depressive disorder effective July 28, 2010.  An August 2016 rating decision reclassified the Veteran's disability as posttraumatic stress disorder (PTSD) with depressive features, and continued the assignment of a 50 percent rating at that time.  The Board finds that this does not adequately contemplate the Veteran's CUE claim, such that the issue is now referred back to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The Veteran's tinnitus and right wrist carpal tunnel claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD), seborrheic keratosis, and asthma, but not with sinusitis, angiomyolipoma, left kidney renal calculus, radial sensory neuritis, or right antecubital fossa.

2.  The Veteran was exposed to herbicide agents during service.

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's COPD, seborrheic keratosis, or asthma were incurred in or are otherwise etiologically related to service, to include as due to exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have not been met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for angiomyolipoma have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for left kidney renal calculus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for radial sensory neuritis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for right antecubital fossa have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for pulmonary disease, to include COPD, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for seborrheic keratosis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for asthma have not been met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

Service Connection

The Veteran is seeking entitlement to service connection for a number of disabilities as due to herbicide exposure during service.  

In light of the Veteran's service in Vietnam from June 1969 to June 1970, herbicide exposure is presumed in this case.  See Veteran's Certificate of Release or Discharge from Active Duty (DD-214) (denoting the Veteran's service in Vietnam from June 1969 to June 1970); see also 38 U.S.C. § 1116(a) (2012); 38 C.F.R. 
§§ 3.307, 3.309 (2017).

However, none of the Veteran's claimed disabilities qualify for presumptive service connection per VA regulations.  See 38 U.S.C. § 1116(a)(2) (2012); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2017).  

Thus, the evidence of record must satisfy all the elements of service connection for the Veteran's claims to be granted.  Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

In assessing the Veteran's claims, the Board will analyze the evidence of record against the criteria set forth above.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.  

Sinusitis, Angiomyolipoma, Left Kidney Renal Calculus,
Radial Sensory Neuritis, and Right Antecubital Fossa

At the outset, the Board does not find that the Veteran has been diagnosed with sinusitis, angiomyolipoma, left kidney renal calculus, radial sensory neuritis, or right antecubital fossa during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  

The Board finds a series of VA examinations to be instructive on this point.
Regarding the Veteran's sinusitis claim, a May 2015 VA examiner diagnosed the Veteran with chronic sinusitis and allergic rhinitis.  However, in November 2016, a VA examiner concluded that the Veteran's pertinent symptoms were best embodied in a diagnosis of allergic rhinitis.  In a May 2017 addendum opinion, a VA examiner observed that the May 2015 diagnosis of chronic sinusitis was erroneous, as it was based upon on an x-ray abnormality which showed a dense lesion that may or may not have been within the sinus.  Further, the 2015 radiologist listed the differential diagnosis, and sinusitis was not among the noted possibilities.  Thus, the May 2017 VA examiner concluded that the 2015 physician did not know what the lesion was, and simply lumped it into the category of "chronic sinusitis" at that time.  However, the radiologic finding was not consistent with such a diagnosis, and instead, the Veteran's symptoms were best embodied in a diagnosis of allergic rhinitis.  The Board finds this assessment to be compelling, as it provides a complete understanding of the Veteran's relevant medical history and properly accounts for the presence of the Veteran's symptoms.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Thus, the Board finds that the Veteran's symptoms are demonstrative of allergic rhinitis, such that the Veteran has not demonstrated sinusitis during the pendency of this appeal.  See also private treatment letters dated May and July 2006 (diagnosing the Veteran with sinusitis).

Briefly, the Board notes that the Veteran was awarded service connection for allergic rhinitis in a March 2017 rating decision, such that the full scope of his symptoms have been properly accounted and their further consideration would constitute improper pyramiding in this case.  See 38 C.F.R. § 4.14 (2017).

Next the Board turns to the Veteran's angiomyolipoma claim.  In this regard, the Board notes that a May 2015 examiner did not diagnose the Veteran with this condition.  Further, in January 2017, a VA examiner observed that such a diagnosis could not be confirmed.  Instead, angiomyolipoma was considered in 2006 as a differential diagnosis, but the condition was never identified in the Veteran.  Thus in the absence of contradictory evidence, the Board does not find that the Veteran has demonstrated angiomyolipoma during the pendency of this appeal.

Further, the Board does not find evidence that the Veteran has been diagnosed with left kidney renal calculus.  In this regard, a January 2017 VA examiner diagnosed the Veteran with kidney stones generally.  However, the accompanying medical history notes only the Veteran's history of asymptomatic right renal calculus in 2006.  No further incidents of kidney stones are observed in the Veteran's treatment records.  Thus, the Board concludes that the Veteran has not presented with evidence of left kidney renal calculus during the pendency of this appeal.  

Turning to the Veteran's radial sensory neuritis claim, the Board observes that this diagnosis was proffered following May 2015 VA examination.  However, a January 2017 VA examiner concluded that the diagnosis of a peripheral nerve disorder was not confirmed.  Instead, the Veteran's history of arm numbness was deemed vague, contradictory, and anatomically inconsistent.  Moreover, the Veteran demonstrated no substantial effort to comply with the neurologic examination offered, such that reliable results could not be obtained.  Here, the Board finds the January 2017 opinion to be the more probative evidence, upon both the examiner's determination that a credible diagnosis could not be offered upon the Veteran's testimony alone and the examiner's consideration of the Veteran's physical systems.  Thus, the Board does not find competent evidence of a diagnosis during the pendency of this appeal.  See also private treatment letter dated November 2007 (diagnosing the Veteran with bilateral radial sensory neuritis).

Finally, the Board notes that the Veteran has not been diagnosed with right antecubital fossa during VA examination to date.  See, e.g., VA examination dated May 2015 (attributing right wrist weakness to residuals of a fractured wrist in 2013).  Further, VA treatment records spanning June 1999 to August 2017 assert no such diagnosis in the Veteran at any time, or treatment therefor.  Instead, the only reference to this condition is contained in the Veteran's January 1971 exit examination, which notes a scar on the right antecubital fossa.  Thus, it would appear that the condition has since resolved, such that evidence of a current diagnosis is absent from the record.  

Accordingly, the Board does not find competent evidence of current diagnoses in the record.  In reaching this conclusion, the Board does not disregard the Veteran's contention that such diagnoses exist.  However, the Veteran has not shown himself to possess the requisite medical training and expertise to offer competent medical diagnoses in light of his reported symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the January 2017 VA examiner has questioned the reliability of the Veteran's testimony pertaining to his symptoms, which at times does not correspond to a physical examination of the Veteran.  Thus, the Board defers to the VA medical opinions of record in assessing the existence of the claimed disabilities.   

In the absence of evidence of current diagnoses, no further discussion concerning in-service events and a causal nexus is required.  Thus, the claims are hereby denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there is no valid claim for service connection).

Pulmonary Disease, Seborrheic Keratosis, and Asthma

The Board now turns to the Veteran's pulmonary disease, seborrheic keratosis, and asthma claims.

In doing so, the Board first finds competent evidence of the claimed disabilities.  During a series of January and August 2017 VA examinations, the Veteran was diagnosed with COPD, seborrheic keratosis, and asthma.  Said diagnoses are corroborated by the additional evidence of record, to include VA treatment records spanning June 1999 to August 2017.  See generally VA treatment records; see also private treatment records dated November 2003 (diagnosing seborrheic keratosis) and October 2010 (diagnosing the Veteran with asthma).  Accordingly, the Board finds that the first Shedden element has been met with regard to these claims.  

Further, in-service herbicide exposure has been presumed in this case.  Thus, the Veteran's claims may be granted upon evidence of a causal nexus between the current disabilities and the noted herbicide exposure.

Regrettably, such a finding is not supported by the record.  
In January 2017, a VA examiner found no nexus between the Veteran's COPD and service.  In doing so, the examiner noted that a November 2016 pulmonary function test (PFT) provided no meaningful data as due to inconsistent patient effort.  Moreover, the Veteran's STRs were negative for a diagnosis of, treatment for, or symptoms consistent with COPD or granulomatous infection.  Upon separation, the Veteran demonstrated and endorsed no pulmonary symptoms.  As such, the Veteran's COPD likely developed after his discharge from service.  Additionally,  Agent Orange is not a recognized risk factor for COPD, and the examiner noted the Veteran's post-service history of smoking.  Thus, it was unlikely that the Veteran's COPD was etiologically related to service.  

A January 2017 VA examiner further asserted a negative nexus opinion pertaining to the Veteran's seborrheic keratosis.  Here, the examiner noted that the Veteran's STRs stand as "good evidence" that the condition was not present during service, and instead developed following the Veteran's discharge.  Further, Agent Orange exposure is not a recognized risk factor in the development of seborrheic keratosis.  Thus, it was unlikely that the Veteran's disability was etiologically related to his military service.  See also VA examination dated May 2015 (asserting no nexus due to the lack of an in-service diagnosis).

Finally, in an August 2017 addendum opinion, a VA examiner concluded that the Veteran's asthma was less likely than not incurred in or caused by military service.  To that end, the examiner noted that the Veteran's STRs are negative for a diagnosis of, or symptoms consistent with, asthma during military service.  Further, both the Veteran's entrance and exit examinations were negative for asthma.  Moreover, private treatment records dated 2003 note the initial evaluation, diagnosis, and treatment for asthma.  Although accompanying PFTs were negative for obstructive impairment or a significant bronchodilator response, the clinical diagnosis of asthma has appeared in subsequent records since that time.  Thus, the examiner concluded that it was clear that the Veteran's asthma was diagnosed approximately 35 years following his separation from service, such that there was no causal relationship to service, to include as due to Agent Orange.

The Board affords significant probative value to the above opinions, which assess the nature of the diagnosed disabilities against the Veteran's medical and service history.  See Prejean, 13 Vet. App. at 448-49; Nieves-Rodriguez, 22 Vet. App. at 302-04.  Said opinions, coupled with the absence of positive nexus opinions from the record, thus compel the Board to conclude that no nexus exists with regard to these claims.  

In reaching this conclusion, the Board is cognizant of the Veteran's contention that his disabilities are related to service.  However, the Veteran lacks the medical training and expertise to provide a competent opinion regarding the etiology of his disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  For the reasons discussed above, the Board finds that the VA examiner's opinions to be more probative as they were rendered by a medical professional upon review of the record, evaluation of the Veteran, and in consideration of known medical principles.  

Accordingly, the Veteran's pulmonary disease, seborrheic keratosis, and asthma claims are hereby denied.












	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for angiomyolipoma is denied.  

Entitlement to service connection for left kidney renal calculus is denied.  

Entitlement to service connection for radial sensory neuritis is denied.  

Entitlement to service connection for right antecubital fossa is denied.  

Entitlement to service connection for pulmonary disease, to include COPD, is denied.

Entitlement to service connection for seborrheic keratosis is denied.  

Entitlement to service connection for asthma is denied. 


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's tinnitus and right wrist carpal tunnel syndrome claims.

In October 2016, the Board remanded these claims to allow for new VA examinations to be obtained.  To date, the Veteran has not been provided with the requested examinations.  Thus, a remand is now warranted such that these VA examinations may be obtained.  See Stegall, 11 Vet. App. at 271 (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with VA audiological and right wrist examinations to assess the nature and etiology of the claimed disabilities (tinnitus and right wrist carpal tunnel syndrome).  The claims file and a copy of this remand must be made available for review, and the examination reports must reflect that review of the claims file occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

Each examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a. The audiological examiner must indicate the following:

i. Whether the Veteran has demonstrated tinnitus at any time during the rating period on appeal;  

ii. If so, whether it is at least as likely as not (50 percent probability or more) that the tinnitus began in service, was caused by service, or is otherwise related to service. 

b. The right wrist examiner must indicate the following:

i.  Whether the Veteran has demonstrated right wrist carpal tunnel syndrome at any time during the rating period on appeal;

ii.  If so, whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

In formulating the opinions, the examiners are advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Readjudicate the claims on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


